DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
Response to Amendment
Applicant's amendment after Final Rejection, filed on March 18 of 2022, has been entered.  Claims 1, 2, 9, 12, 16 and 19 have been amended.  No claim has been cancelled, or added.  Claims 1-16 and 18-20 are still pending in this application, with only claims 1 and 12 being independent.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
CLAIM 12.	A backlight unit comprising: 
a light guide plate having a light exit surface through which light is outputted, a bottom surface opposed to the light exit surface, a light incident surface connecting the bottom surface and the light exit surface, a light facing surface opposed to the light incident surface, first and second 
a light source part comprising a plurality of light sources configured to provide light to the light incident surface and spaced apart from each other in one direction; 
a diffusion pattern part disposed in the activation area and comprising a plurality of first patterns, each of the first patterns extending in one direction on the bottom surface and arranged in a cross direction intersecting the one direction; and 
a functional pattern part disposed in the pattern area and comprising a plurality of second patterns, 
wherein each of the second patterns extends in the one direction and is arranged in the cross direction, wherein 
each of the first patterns and the second pattern parts has a protrusion portion protruding in a direction away from the bottom surface and a recessed portion recessed in a direction toward the bottom surface, and 
the recessed portion of each of the first patterns and the second pattern parts is opened in the one direction and substantially parallel to the bottom surface.


Allowable Subject Matter
Claims 1-16 and 18-20 (as previously amended) are allowed.

The following is an examiner’s statement of reasons for allowance:
Applicant teaches a backlight device for a display, such backlight including a light guide plate having a main surface, a bottom surface opposite the main surface, an incident surface connecting the main and bottom surfaces, and an end surface opposite the incident surface; a pattern area in the bottom surface of the light guide and adjacent the incident surface; an activation area in the bottom surface of the light guide and adjacent the end surface; a plurality of light sources spaced apart from each other and configured to project light into a light incident surface of the light guide plate; a plurality of diffusion patterns provided in an activation area; and at least one functional pattern provided in the pattern area.  
In a first embodiment, the light bottom surface of the light guide plate further includes a pattern area adjacent the incident surface and an activation area adjacent the end surface; the diffusion patterns provided in the activation area, with the functional pattern provided in the pattern area and overlapping a space between the light sources when viewed in a first direction from the light sources to the incident surface. In addition, each of the diffusion and functional patterns have a first portion protruding in a direction away from the bottom surface of the light guide plate, and a second portion recessed in a direction towards the bottom surface of the light guide plate, such second portion open in a second direction intersecting the first direction and substantially parallel to the bottom surface. 

While the use and advantages of prismatic elements (e.g. the claimed “patterns”), specifically for affecting light traveling within a light guide plate, are old and well known in the art (as evidenced by the documents already made of record), no prior art was found teaching individually, or suggesting in combination, all of the features of the applicants’ invention, specifically the structure and arrangement of the claimed diffusion and functional patterns, in combination with the other recited structural limitations of the claimed invention.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ismael Negron whose telephone number is (571) 272-2376.  The examiner can normally be reached on Monday-Friday from 9:00 A.M. to 6:00 P.M.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jong-Suk (James) Lee, can be reached on (571) 272-7044.  The facsimile machine number for the Art Group is (571) 273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, go to http://pair-direct.uspto.gov.  Should you have questions on access to Private PAIR system, contact the Electronic Business Center (EBC) toll-free at 866-217-9197.

 

/ISMAEL NEGRON/Primary Examiner
Art Unit 2875